EXHIBIT 10.09
 
 
 
SEPARATION AGREEMENT
January 6, 2017
Amended April 25, 2017


This Separation Agreement ("Agreement") is made and entered into by and between
Desmond Bell and Pacific Gas and Electric Company (the "Company" or "PG&E")
(collectively the "Parties") and sets forth the terms and conditions of Mr.
Bell's separation from employment with the Company.  The "Effective Date" of
this Agreement is defined in paragraph 18(a).
1. Resignation.  Mr. Bell shall resign from his position as Senior Vice
President, Safety and Shared Services of Pacific Gas and Electric Company on
March 1, 2017 and remain an employee of PG&E through May 8, 2017 (for purposes
of this Agreement, the "Date of Resignation" Shall be May 8, 2017.) Mr. Bell
shall have until May 3 7 [Handwritten change initialed by Mr. Bell], to accept
this Agreement by submitting a signed copy to the Company.  Regardless of
whether Mr. Bell accepts this Agreement, on the Date of Resignation, he will be
paid all salary or wages and vacation accrued, unpaid and owed to him as of that
date, he will remain entitled to any other benefits to which he is otherwise
entitled under the provisions of the Company's plans and programs, and he will
receive notice of the right to continue his existing health-insurance coverage
pursuant to COBRA.
The benefits set forth in paragraph 2 below are conditioned upon Mr. Bell's
acceptance of this Agreement.
2. Separation benefits.  Even though Mr. Bell is not otherwise entitled to them,
in consideration of his acceptance of this Agreement, the Company will provide
to Mr. Bell the following separation benefits:
a. Severance payment.  Under the terms of the PG&E Corporation Officer Severance
Policy, Mr. Bell's severance payment amount is $658,440 (Six Hundred Fifty-Eight
Thousand Four Hundred Forty Dollars.)  Following his execution of this Agreement
as set forth in paragraph 18(a) below and his execution of Exhibit A on or after
his Date of Resignation, the Company will make the severance payment, less
applicable withholdings and deductions, to Mr. Bell.
b. Stock.  Upon the Date of Resignation, but conditioned on the occurrence of
the Effective Date of this Agreement as set forth in paragraph 18(a) below and
his execution of Exhibit A, with the exception of Mr. Bell's 2017 Long Term
Incentive Plan ("LTIP") grant, all unvested restricted stock unit grants and
performance share grants provided to Mr. Bell by PG&E shall continue to vest,
terminate, or be canceled as provided in the applicable award agreement. To
compensate Mr. Bell for any unvested grants that are terminated or cancelled
after this extended vesting period, Mr. Bell shall receive a 2017 LTIP grant
currently valued at $433,890.  Upon termination Mr. Bell's 2017 LTIP grant will
continue to vest as though as his Company employment had continued.

 c. Career transition services.  For a maximum period of one year following the
Date of Resignation, the Company will provide Mr. Bell with executive career
transition services from Lee Hecht Harrison, with total payments to the firm not
to exceed $12,000 (Twelve Thousand Dollars.).  Lee Hecht Harrison shall bill the
Company directly for their services to Mr. Bell.  Mr. Bell's entitlement to
services under this Agreement will terminate when he becomes employed, either by
another employer or through self-employment other than consulting with the
Company.

 d. Payment of COBRA premium.  In addition to the severance payment described in
paragraph 2a, the Company will pay Mr. Bell the total amount of $184,451. (One
Hundred Eighty-Four Thousand Four Hundred Fifty- One Dollars), which is an
estimated value of  his monthly COBRA premiums for the eighteen-month period
(estimated at $42,451) commencing the first full month after the Date of
Resignation and an in-lieu of PG&E retiree medical insurance benefit payment
(estimated at $142,000).
3. Defense and indemnification in third-party claim.  The Company and/or its
affiliate, or subsidiary will provide Mr. Bell with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Company and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated July 19, 1995, any subsequent PG&E policy or plan providing greater
protection to Mr. Bell, or as otherwise required by law.
4. Cooperation with legal proceedings.  Mr. Bell will, upon reasonable notice,
furnish information and proper assistance to the Company and/or its affiliate or
subsidiary (including truthful testimony and document production) as may
reasonably be required by them or any of them in connection with any legal,
administrative or regulatory proceeding in which they or any of them is, or may
become, a party, or in connection with any filing or similar obligation imposed
by any taxing, administrative or regulatory authority having jurisdiction,
provided, however, that the Company and/or its affiliate or subsidiary will pay
all reasonable expenses incurred by Mr. Bell in complying with this paragraph.
5. Release of claims and covenant not to sue.
a. In consideration of the separation benefits and other benefits the Company is
providing under this Agreement, Mr. Bell, on behalf of himself and his
representatives, agents, heirs and assigns, waives, releases, discharges and
promises never to assert any and all claims, liabilities or obligations of every
kind and nature, whether known or unknown, suspected or unsuspected that he ever
had, now has or might have as of the Effective Date against the Company or its
predecessors, affiliates, subsidiaries, shareholders, owners, directors,
officers, employees, agents, attorneys, successors, or assigns.  These released
claims include, without limitation, any claims arising from or related to Mr.
Bell's employment with the Company, or any of its affiliates and subsidiaries,
and the termination of that employment.  These released claims also specifically
include, but are not limited, any claims arising under any federal, state and
local statutory or common law, such as (as amended and as applicable) Title VII
of the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
With Disabilities Act, the Employee Retirement Income Security Act, the
California Fair Employment and Housing Act, the California Labor Code, any other
federal, state or local law governing the terms and conditions of employment or
the termination of employment, and the law of contract and tort; and any claim
for attorneys' fees.
b. Mr. Bell acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by his to exist. 
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Bell specifically waives all rights under Section 1542 of the California
Civil Code which provides that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.
c. With respect to the claims released in the preceding paragraphs, Mr. Bell
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Company or its predecessors, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns, for the purpose of obtaining any personal relief, nor
(except as otherwise required or permitted by law) assist or participate in any
such proceedings, including any proceedings brought by any third parties.
6. Re-employment.  Mr. Bell will not seek any future re-employment with the
Company, or any of its subsidiaries or affiliates.  This paragraph will not,
however, preclude Mr. Bell from accepting an offer of future employment from the
Company, or any of its subsidiaries or affiliates.
7. Non-disclosure.
a. Mr. Bell will not disclose, publicize, or circulate to anyone in whole or in
part, any information concerning the existence, terms, and/or conditions of this
Agreement without the express written consent of the PG&E's Chief Executive
Officer or, as reasonably necessary to enforce the terms of this Agreement,
unless otherwise required or permitted by law.  Notwithstanding the preceding
sentence, Mr. Bell may disclose the terms and conditions of this Agreement to
his family members, and any attorneys or tax advisors, if any, to whom there is
a bona fide need for disclosure in order for them to render professional
services to him, provided that the person first agrees to keep the information
confidential and not to make any disclosure of the terms and conditions of this
Agreement unless otherwise required or permitted by law.


b. Mr. Bell will not use, disclose, publicize, or circulate any confidential or
proprietary information concerning the Company or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Company, unless doing so is expressly authorized in writing by PG&E's Chief
Executive Officer, or is otherwise required or permitted by law.  Nothing in
this Agreement prohibits Mr. Bell from reporting possible violations of federal
law or regulation to any governmental agency or regulatory authority, including
but not limited to the U.S. Securities and Exchange Commission, or from making
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Before making any legally-required or
permitted disclosure, Mr. Bell will give the Company notice at least ten (10)
business days in advance.


8. Non-Disparagement.  Mr. Bell agrees to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of  the Company, or any
of its subsidiaries or affiliates, or any of their respective employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them.  The Company agress to refrain
from performing any act, engaging in any conduct or course of action or making
or publishing any statements, claims, allegations or assertionswhich have or may
reasonably have the effect of demeaning the name or business reputation of Mr.
Bell.  The Corporation further agrees to instruct its senior officers, (in each
case, while said person remains an officer of the Corporation) to comply with
the Corporation's obligations under this paragraph.  In the event the
Corporation's Chief Legal Officer or Head of Human Resources acquires actual
knowledge that a violation of the Corporations's obligations under this
Paragraph 8 has occurred, the Corporation shall take prompt and reasonable
action to reprimand and further discourage such behavior in violation of this
ongoing obligation. Each party agrees that nothing in this paragraph 8 shall
preclude the other Party form fulfilling any duty or obligation that he or it
may have at law, from responding to any subpoena or official inquiry from any
court or government agency, including providing truthful testimony, documents
subpoenaed or requested or otherwise cooperating in good faith with any
proceeding or investigation, or from taking any reasonable actions to enforce
such party's rights under this Agreement in accordance with the dispute
resolution provisions specified in Paragraph 15  hereof.  Each Party shall
continue to comply with its obligations under this Paragraph 8 regardless of any
alleged breach of the other Party of its or his agreements contained in this
Paragraph 8 unless and until there has been a final determination by a court or
an arbitration panel that the other Party has breached its or his obligations
under this paragraph.
9. No unfair competition.
a. For a period of 12 months after the Effective Date, Mr. Bell will not engage
in any unfair competition against the Company, or any of its subsidiaries or
affiliates.
b. For a period of 12 months after the Effective Date, Mr. Bell will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:
(1)
any existing customer of the Company or its affiliates or subsidiaries;

(2)
any prospective customer of the Company or its affiliates or subsidiaries about
whom Mr. Bell acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective customer,
during Mr. Bell's employment with the Company;

(3)
any existing vendor of the Company or its affiliates or subsidiaries;

(4)
any prospective vendor of the Company or its affiliates or subsidiaries, about
whom Mr. Bell acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective vendor,
during Mr. Bell's employment with the Company;

(5)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to terminate or otherwise alter the person's or entity's
employment, agency or consultant relationship with the Company or its affiliates
or subsidiaries; or

(6)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to work in any capacity for or on behalf of any person, Company or
other business enterprise that is in competition with the Company or its
affiliates or subsidiaries.

10. Material breach by Employee.  In the event that Mr. Bell breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable
notice, the Company will be entitled to recover any actual damages and to
recalculate any future pension benefit entitlement without the additional
credited age he received or would have received under this Agreement.  Despite
any breach by Mr. Bell, his other duties and obligations under this Agreement,
including his waivers and releases, will remain in full force and effect.  In
the event of a breach or threatened breach by Mr. Bell of any of the provisions
in paragraphs 4, 5, 6, 7, 8, and/or 9, the Company will, in addition to any
other remedies provided in this Agreement, be entitled to equitable and/or
injunctive relief and because the damages for such a breach or threatened breach
will be difficult to determine and will not provide a full and adequate remedy,
the Company will also be entitled to specific performance by Mr. Bell of his
obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.
11. Material breach by the Company.  Mr. Bell will be entitled to recover actual
damages in the event of any material breach of this Agreement by the Company,
including any unexcused late or non-payment of any amounts owed under this
Agreement, or any unexcused failure to provide any other benefits specified in
this Agreement.  In the event of a breach or threatened breach by the Company of
any of its material obligations to him under this Agreement, Mr. Bell will be
entitled to seek, in addition to any other remedies provided in this Agreement,
specific performance of the Company's obligations and any other applicable
equitable or injunctive relief.
12.  No admission of liability.  This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.
13. Complete agreement.  This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of  this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Bell with any different severance arrangements).  The Parties acknowledge that
they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement.  Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.


14. Severability.  If any provision of this Agreement is determined to be
invalid, void, or unenforceable, the remaining provisions will remain in full
force and effect.
15. Arbitration.  With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Bell's employment with the
Company (or with the employing subsidiary), the separation of Mr. Bell from that
employment and from his positions as an officer and/or director of the Company
or any subsidiary or affiliate, or any claims for benefits, rights under, or
interpretation of this Agreement, will be resolved exclusively by final and
binding arbitration using one arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association currently in effect,
provided, however, that in rendering their award, the arbitrators will be
limited to those legal rights and remedies provided for by law.  The only claims
not covered by this paragraph are any non-waivable claims for benefits under
workers' compensation or unemployment insurance laws, which will be resolved
under those laws.  Any arbitration pursuant to this paragraph will take place in
San Francisco, California.  The Parties may be represented by legal counsel at
the arbitration but must bear their own fees for such representation in the
first instance.  The prevailing party in any dispute or controversy covered by
this paragraph, or with respect to any request for specific performance,
injunctive or other equitable relief in any forum, will be entitled to recover,
in addition to any other available remedies specified in this Agreement, all
litigation expenses and costs, including any arbitrator, administrative or
filing fees and reasonable attorneys' fees, except as prohibited or limited by
law.  The Parties specifically waive any right to a jury trial on any dispute or
controversy covered by this paragraph.  Judgment may be entered on the
arbitrators' award in any court of competent jurisdiction.  Subject to the
arbitration provisions of this paragraph, the sole jurisdiction and venue for
any action related to the subject matter of this Agreement will be the
California state and federal courts having within their jurisdiction the
location of the Company's principal place of business in California at the time
of such action, and both Parties thereby consent to the jurisdiction of such
courts for any such action.
16. Governing law.  This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.
17. No waiver.  The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party's right to exercise or enforce such
provisions.  No waiver or default of any provision of this Agreement will be
deemed to be a waiver of any succeeding breach of the same or any other
provisions of this Agreement.
18. Acceptance of Agreement.
a. Mr. Bell was provided over 21 days to consider and accept the terms of this
Agreement and was advised to consult with an attorney about the Agreement before
signing it.  The provisions of the Agreement are, however, not subject to
negotiation.  After signing the Agreement, Mr. Bell will have an additional
seven (7) days in which to revoke in writing acceptance of this Agreement.  To
revoke, Mr. Bell will submit a signed statement to that effect to PG&E's Chief
Executive Officer before the close of business on the seventh day.  If Mr. Bell
does not submit a timely revocation, the Effective Date of this Agreement will
be the eighth day after he has signed it.
b. Mr. Bell acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.




Dated:  _________________ PACIFIC GAS AND ELECTRIC COMPANY
By:  ______________________________________
Dated:
May 5, 2017
 
DESMOND BELL
   
By:
/s/ DESMOND BELL_______________




--------------------------------------------------------------------------------

EXHIBIT A


EMPLOYMENT TERMINATION CERTIFICATE


I entered into a SEPARATION AGREEMENT ("Separation Agreement") with Pacific Gas
and Electric Company ("Company") dated January 6, 2017, amended April 2015,
2017. I hereby acknowledge that:


(1)        A blank copy of this Employment Termination Certificate was attached
as Exhibit A to the Separation Agreement when the Company gave it to me for
review.  I have been given sufficient and reasonable time to consider signing
this Certificate.  I have been advised of my right to discuss the Separation
Agreement and this Certificate with an attorney before executing either
document.


(2)        The benefits payable under paragraph 2 of the Separation Agreement
are only payable to me if I sign this Certificate on or after the Date of
Resignation (as defined in the Separation Agreement).


(3)        I executed the Separation Agreement prior to my last day of
employment. In exchange for the remaining benefits provided for in paragraph 2
of the Separation Agreement, I hereby agree that this Certificate will be a part
of my Separation Agreement such that the release of claims and the covenants
that I provided under paragraph 5 of the Separation Agreement will, by my
signature below, extend to and cover any other claims that arose after the
Effective Date, up to and including the Date of Resignation and the date this
Certificate is signed, provided, however, by signing the Employment Termination
Certificate I am not releasing any claim I have to receive any and all benefits
otherwise due to me under the terms of the Separation Agreement, or otherwise
required by law. 


(4)        Nothing in this Certificate alters, diminishes, or mitigates the
scope and breadth of the releases and covenants that I previously provided to
the Company under the Separation Agreement, which shall remain in full force and
effect regardless of whether I sign this Certificate. 


(5)        By signing below, I hereby extend the release of claims and the
covenants that I provided to the Company and other released parties under the
Separation Agreement to cover any other claims (as more fully described in
paragraph 5 of the Separation Agreement) that arose or may have arisen at any
time after the Effective Date, up to and including the Date of Resignation and
the date this Certificate is signed.  I knowingly and voluntarily waive any and
all rights or benefits which I may have had, may now have or in the future may
have under the terms of Section 1542 of the California Civil Code, which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
I understand that section 1542 gives me the right not to release existing claims
of which I am not now aware, but I expressly and voluntarily choose to waive my
rights under California Civil Code Section 1542, as well as under any other
federal or state statute or common law principles of similar effect.


I UNDERSTAND THAT I HAVE A RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING
AND TO HAVE THE TERMS OF THIS CERTIFICATE FULLY EXPLAINED TO ME PRIOR TO
SIGNING, AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE PARTIES
RELEASED IN THE SEPARATION AGREEMENT BY SIGNING THIS CERTIFICATE. I AM SIGNING
THIS CERTIFICATE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
BENEFITS DESCRIBED IN THE SEPARATION AGREEMENT.


/s/ DESMOND BELL
_____________________________
DESMOND BELL


May 9, 2017
Date: _________________________






